DETAILED ACTION

Status of Claims
This action is in reply to the pre-appeal conferenced decision mailed on July 29, 2022. Claim 1 is currently pending and has been examined.

Claim Interpretation
Intended Use
Claim 1 recites the limitation “first camera configured to capture a first image …”, “second camera configured to capture a second image …”, “transmitting … to generate a client data” which refer to future action and intended use of the first camera, the second camera, and the order terminal, and therefore does not carry any patentable weight. See MPEP 2103 (I)(C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
Claim 1 recites the following limitation “transmitting at least one piece of first face data to the cash payment terminal before the order terminal completes linking the at least one piece of first face data and the order data together to generate a client data”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). The specification (PGPUB US 20210065196 A1) in par. 25 discloses “The cash payment terminal 120 obtains the client data, and the client data may include the order data and the first face data. The cash payment terminal 120 captures a second image. Further, when the cash payment terminal 120 or the application server 150 determines that one piece of specific face data of a plurality of pieces of first face data appears in the second image, the cash payment terminal 120 performs an operation according to specific order data linked to the specific face data”. Because the terminal receives client data that includes “order data” and “first face data”, the “order data” and “first face data” are linked prior to the transmission of the client data to the “cash payment terminal”. Similarly, PGPUB par. 49 discloses “The user may upload the completed order data to the order terminal 110 through an application in a smartphone. In step S730, the order terminal 110 links the at least one piece of first face data and the order data together to generate the client data. If the order data in step S730 is completed, the order data in the client data and related data linking the first face data and the order data together may be transmitted to the cash payment terminal”. Again, the “cash payment terminal” receives linked data in contrary to the claim. Therefore, the limitation is not supported by Applicant’s Specification and, is therefore, properly rejected under 112(a) for lacking written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lack of Antecedent Basis
Claim 1 recites the limitation “obtaining the order data inputted by the consumer…”, “wherein the cash payment terminal… by using the second face data obtained by analyzing the second image…”, “wherein the cash payment terminal enables the payment operation…”.  There is insufficient antecedent basis for this limitation in the claim.

Means Plus Function
Claim 1 recites: “at least one order terminal… wherein the cash payment terminal performs functions of an automatic cash handling apparatus …”. According to Applicant’s Spec “The cash payment terminal 120 may perform functions of an automatic cash handling apparatus (e.g., a currency-counting machine, a coin machine, a coin hopper, etc.) in addition to related functions of the multiple media kiosks.” (See PGPUB, para. 22). Further, Applicant’s Spec does not provide details as to what the “cash handling apparatus” comprises (e.g. fig 3, item 340). Therefore, the claimed “cash payment terminal” is not sufficiently described such that one of ordinary skill would understand it as possessing the “automatic cash handling apparatus” functionality of GPS (e.g. 20100168903 fig 2, item 215; para 49).

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope
Claim 1 recites “wherein… and determines the consumer corresponding to face data to be determined according to the divided face data cluster…”. The face data is not determined. However, to one of ordinary skill in the art, this is not the case, as the “face data” is used to “[determine] the consumer”. As such, the scope of the previously cited limitation is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2173.02 (I-III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692